Exhibit 10.1
SALES CONTRACT
THIS AGREEMENT is made and entered into this day 30th of June, 2011 (the
“Effective Date”), by and between ROBERTS PROPERTIES RESIDENTIAL, L.P., a
Georgia limited partnership (hereinafter referred to as the “Seller”), and
ROBERTS PROPERTIES, INC., a Georgia corporation (hereinafter referred to as the
“Purchaser”).
ARTICLE I — PROPERTY TO BE CONVEYED
A. Seller shall sell to Purchaser, and Purchaser shall purchase from Seller,
upon the terms and conditions hereinafter set forth, that certain parcel of land
described on Exhibit B attached hereto and by this reference incorporated herein
(hereinafter referred to as the “Land”, or the “Property”).
B. The Land consists of approximately 13.012 acres of real property and is
located in Land Lots 25 and 26 of the 17th District, Fulton County, Georgia.
ARTICLE II — PURCHASE PRICE
The purchase price (hereinafter referred to as the “Purchase Price”) for the
Property shall be Five Million Sixty Thousand and No/100 Dollars
($5,060,000.00). Subject to all prorations and adjustments provided herein, the
Purchase Price shall be paid as follows:
A. Concurrently with the full execution of this Agreement, Purchaser shall pay
to First American Title Insurance Company, Atlanta, Georgia office (the “Escrow
Agent”) the sum of Twenty-Five Thousand and No/100 Dollars ($25,000.00) (such
amount together with all interest earned thereon is hereinafter referred to as
the “ Deposit”), by check subject to collection or by wire-transfer, such amount
to be deposited in an interest-bearing account with a national bank whose
deposits are insured by the FDIC. The Deposit shall be applied toward the
Purchase Price due at Closing (as hereinafter defined) if the closing
contemplated herein is consummated as herein provided, or shall otherwise be
applied as elsewhere provided in this Agreement.
B. At the Closing, Escrow Agent shall pay the Deposit to Seller to be applied
against the Purchase Price, and the balance of the Purchase Price shall be paid
by Purchaser to Seller at Closing by wire-transfer of funds immediately
available to Seller.
C. (i) The Escrow Agent joins in the execution of this Agreement solely for the
purpose of acknowledging and agreeing to the provisions of this Section II C.
(ii) The duties of the Escrow Agent shall be as follows:

 

 



--------------------------------------------------------------------------------



 



(a) During the term of this Agreement, the Escrow Agent shall hold and disburse
the Deposit in accordance with the terms and provisions of this Agreement.
(b) The Escrow Agent shall pay the Deposit in accordance with the joint written
instructions of Seller and Purchaser in any of the following events: (i) if this
Agreement shall be terminated by the mutual written agreement of Seller and
Purchaser, or (ii) if the Escrow Agent shall be unable to determine at any time
to whom the Deposit should be paid, or (iii) if a dispute shall develop between
Seller and Purchaser concerning to whom the Deposit should be paid. In the event
that such written instructions shall not be received by the Escrow Agent within
ten (l0) days after the Escrow Agent has served a written request for
instructions upon Seller and Purchaser, then the Escrow Agent shall have the
right to pay the Deposit into any court of competent jurisdiction and interplead
Seller and Purchaser in respect thereof, and thereupon the Escrow Agent shall be
discharged of any obligations in connection with this Agreement.
(c) Subject to Section II C (ii) (k) hereof, if costs or expenses are incurred
by the Escrow Agent in its capacity as Escrow Agent because of litigation or a
dispute between the Seller and Purchaser arising out of the holding of the
Deposit in escrow, Seller and Purchaser shall each pay the Escrow Agent one-half
of such reasonable costs and expenses. Except for such costs or expenses, no fee
or charge shall be due or payable to the Escrow Agent for its services as Escrow
Agent.
(d) By joining herein, the Escrow Agent undertakes only to perform the duties
and obligations imposed upon the Escrow Agent under the terms of this Agreement
and expressly does not undertake to perform any of the other covenants, terms
and provisions incumbent upon the Seller and the Purchaser hereunder.
(e) Purchaser and Seller hereby agree and acknowledge that the Escrow Agent
assumes no liability in connection herewith except for negligence or willful
misconduct; that the Escrow Agent shall never be responsible for the validity,
correctness or genuineness of any document or notice referred to under this
Agreement; and that in the event of any dispute under this Agreement, the Escrow
Agent may seek advice from its own counsel and shall be fully protected in any
action taken by it in good faith in accordance with the opinion of its counsel.
(f) All investments by Escrow Agent will be made in the regular course of
business. To be entitled to same day investment (assuming good funds are
provided), the Deposit must be received by noon; otherwise, such funds will be
deposited on the next business day. All investments shall be subject to the
rules, regulations, policies and procedures of the bank depository in which such
monies are deposited.
(g) Purchaser hereby certifies to Escrow Agent that Purchaser’s Federal tax
identification number is 58-1095325.

 

-2-



--------------------------------------------------------------------------------



 



(h) The Deposit may be processed for collection in the normal course of business
by Escrow Agent, but immediately thereafter the Deposit shall be deposited in a
segregated escrow account and shall not be commingled with funds of others, such
segregated escrow funds being at a bank of Escrow Agent’s choosing (the
“Depository”). Escrow Agent shall not be accountable for any incidental benefit
which may be attributable to the funds so deposited. Escrow Agent shall not be
liable for any loss caused by the failure, suspension, bankruptcy or dissolution
of the Depository.
(i) Escrow Agent shall not be liable for loss or damage resulting from:
(i) any good faith act or forbearance of Escrow Agent;
(ii) any default, error, action or omission of any party, other than Escrow
Agent;
(iii) any defect in the title to any property;
(iv) the expiration of any time limit or other delay which is not solely caused
by the failure of Escrow Agent to proceed in its ordinary course of business,
and in no event where such time limit is not disclosed in writing to the Escrow
Agent;
(v) the lack of authenticity of any writing delivered to Escrow Agent or of any
signature thereto, or the lack of authority of the signatory to sign such
writing;
(vi) Escrow Agent’s compliance with all attachments, writs, orders, judgments,
or other legal process issued out of any court;
(vii) Escrow Agent’s assertion or failure to assert any cause of action or
defense in any judicial or administrative proceedings; or
(viii) any loss or damage which arises after the Deposit has been disbursed in
accordance with the terms of this Agreement.
(j) Escrow Agent shall be fully indemnified by the parties hereto for all of its
expenses, costs, and reasonable attorney’s fees incurred in connection with any
interpleader action which Escrow Agent may file to resolve any dispute as to the
Deposit, or which may be filed against the Escrow Agent. Such costs, expenses or
attorney’s fees may be deducted from the Deposit.
(k) If Escrow Agent is made a party to any judicial, non-judicial or
administrative action, hearing or process based on acts of any of the other
parties hereto and not on the malfeasance and/or negligence of Escrow Agent in
performing its duties hereunder, the expenses, costs and reasonable attorney’s
fees incurred by Escrow Agent in responding to such action, hearing or process
may be deducted from the funds held hereunder and the party/parties whose
alleged acts are a basis for such proceedings shall indemnify, save and hold
Escrow Agent harmless from said expenses, costs and fees so incurred.

 

-3-



--------------------------------------------------------------------------------



 



ARTICLE III — TITLE AND SURVEY
A. Upon full execution of this Agreement, Seller agrees to provide Purchaser
with copy of the Seller’s survey of the Property dated May 29, 2001, last
revised June 25, 2001, prepared by Rochester & Associates, Inc.. Within thirty
(30) days after the Effective Date, Seller will provide Purchaser with a current
updated survey of the Property at Seller’s expense (the “Survey"). Purchaser
shall have the right to obtain any survey of the Property desired by Purchaser.
The legal description contained in the Deed (hereinafter defined in Section IV A
hereof) shall be that set forth on Exhibit B attached hereto. However, if
requested by Purchaser, at Closing, Seller shall execute a Quit-Claim Deed in
favor of Purchaser which will contain a legal description based upon the Survey.
B. Seller shall obtain within fifteen (15) days after the Effective Date and
deliver to Purchaser an owner’s title insurance commitment (the “Commitment”)
from First American Title Insurance Company, Atlanta, Georgia (the “Title
Company”), together with legible copies of all matters referred to therein as
exceptions to title. Prior to forty (40) business days after the Effective Date,
Purchaser shall deliver to Seller a statement of any objections to Seller’s
title to the Property and any objections as to matters disclosed by the Survey
or any other survey obtained by Purchaser. Seller shall have until forty-five
(45) business days after the Effective Date to cure any such objections, but
Seller shall have no obligation to cure any such objections. In the event Seller
fails or refuses to cure such objections on or before forty-five (45) business
days after the Effective Date, then Purchaser shall elect by written notice to
Seller on or before the fiftieth (50th) business day after the Effective Date,
to either (i) terminate this Agreement and receive a full refund of so much of
the Deposit as is then held by Escrow Agent, and thereafter this Agreement shall
be null and void and of no further force or effect, and neither Purchaser nor
Seller shall have any further rights, duties, liabilities or obligations to the
other by reason hereof except for the Inspection Indemnity (defined in
Section XIII A below); or (ii) waive such objections and consummate the
transaction contemplated herein without reduction of the Purchase Price. If
Purchaser does not provide Seller written notice of Purchaser’s election as
above provided, then Purchaser shall be deemed to have waived such objections as
provided in the aforesaid item (ii). Seller shall not be obligated to cure any
objections. All matters as to which Purchaser has agreed to accept title subject
to in accordance with this Section III B are hereinafter referred to as the
“Permitted Exceptions”.
C. Purchaser shall have the right to have its title examination and Survey
updated until the Closing Date (hereinafter defined), and if any such update
discloses any new title exceptions or survey matters as to which Purchaser has
an objection and which were not of record as of the date of the Commitment, as
to title matters, or which were not shown on the Survey, as to survey matters
(any such new matter being referred to as a “new objection”), Purchaser shall
deliver to Seller a statement of any such new objections and Seller shall have
until the Closing Date to cure all such new objections. In the event that Seller
fails to cure such new objections on or before the Closing Date (i) Purchaser
may terminate this Agreement by written notice to Seller given on or before the
Closing Date, whereupon Purchaser shall receive a full refund of so much of the
Deposit as is then held by Escrow Agent, and thereafter this Agreement shall be
null and void and of no further force or effect, and neither Purchaser nor
Seller shall have any further rights, duties, liabilities or obligations to the
other by reason hereof

 

-4-



--------------------------------------------------------------------------------



 



except for the Inspection Indemnity, or (ii) Purchaser may cure such new
objections created or suffered by Seller and deduct the reasonable cost thereof
from the Purchase Price otherwise payable by Purchaser at Closing; or
(iii) Purchaser may waive such objections and consummate the transaction
contemplated herein without reduction of the Purchase Price.
ARTICLE IV — ITEMS TO BE DELIVERED BY SELLER AT CLOSING
At Closing Seller agrees to deliver the following items to Purchaser. Drafts of
all documents to be delivered at Closing as specified in this Agreement shall be
prepared by Seller’s counsel except for those specified in Section V B hereof
which will be prepared by Purchaser or its counsel.
A. Title to the Property shall be conveyed by a limited warranty deed (herein
called the “Deed”) which will (i) contain a limited warranty of title to the
effect that Seller will warrant title to the Purchaser as against any claim by
any person owning, holding or claiming by, through or under Seller, but not
otherwise; and (ii) be subject to the Permitted Exceptions.
B. A Seller’s Title Affidavit (in a form customarily utilized in Atlanta,
Georgia) showing that all debts for labor and materials in respect of the Land
have been paid in full.
C. A duly executed Certification of Non-Foreign Status that pursuant to
Section 1445 of the Internal Revenue Code, Seller is not a foreign person,
foreign corporation, foreign partnership, foreign trust or foreign estate (as
those terms are defined in the Internal Revenue Code and Income Tax
Regulations).
D. A duly executed IRS Form 1099-S, a duly executed Designation of Reporting
Agent Agreement and a duly executed Transferor Identification Certificate.
E. A duly executed Affidavit of Seller’s Residence that pursuant to O.C.G.A.
§48-7-128, no withholding from the proceeds of the transaction contemplated
herein is required.
F. Such evidence as is required by the Title Company to delete any and all
security deeds encumbering the Land from the Commitment to be marked at Closing.
G. Evidence acceptable to Purchaser and acceptable to the Title Company that
those acting for Seller have full authority to consummate the transaction
contemplated in this Agreement.
H. A duly executed Closing Statement evidencing the prorations between Seller
and Purchaser and disbursements made in connection with this transaction.
I. A duly executed assignment of all of Seller’s right, title and interest in
and to all engineering and architectural materials and surveys relating to the
Property, if any and to the extent assignable, obtained by Seller within the
twelve (12) months prior to the Effective Date.

 

-5-



--------------------------------------------------------------------------------



 



J. Any other documents referred to or specified in this Agreement or deemed
reasonably appropriate by Purchaser’s and Seller’s counsel.
ARTICLE V — ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING
At Closing, Purchaser agrees to deliver the following items to Seller:
A. The Purchase Price as required by and in the manner specified in Section II B
hereof.
B. Evidence reasonably acceptable to Seller that those acting for Purchaser have
full authority to consummate the transaction contemplated in this Agreement.
C. A duly executed Closing Statement evidencing the prorations between Seller
and Purchaser and disbursements made in connection with this transaction.
D. Any other documents referred to or specified in this Agreement or deemed
reasonably appropriate by Seller’s and Purchaser’s counsel.
ARTICLE VI — TIME AND PLACE OF CLOSING AND CLOSING COSTS
A. The consummation of the transaction contemplated herein shall take place at
the offices of Holt, Ney, Zatcoff & Wasserman, Atlanta, Georgia commencing at
10:00 A.M. on any business day specified by Purchaser in a notice given to
Seller at least three (3) days prior to the specified business day, which
business day is on or before October 31, 2011; provided, however, the foregoing
notwithstanding, Purchaser shall have the right to extend the time for
consummation of the transaction contemplated herein to a business day on or
before November 30, 2011, provided that, together with a copy of such extension
notice sent to Seller by Purchaser (with a copy to Escrow Agent), no later than
October 25, 2011, Purchaser deposits with Escrow Agent a One Hundred Thousand
and No/100 Dollars ($100,000.00) additional earnest money deposit, which upon
receipt by Escrow Agent shall be invested in the same interest-bearing account
as was deposited the Deposit, and which upon receipt by Escrow Agent shall be
included within the definition of and shall be a part of the Deposit. The
consummation of the transaction contemplated herein is herein referred to as the
“Closing”, and the date the Closing occurs is herein referred to as the “Closing
Date”.
B. At Closing, Seller shall pay the transfer tax incident to the Deed. At
Closing, Purchaser shall pay all other closing expenses with respect to the
closing of the transaction contemplated herein, including, without limitation,
the cost of any survey obtained by Purchaser, recording fees, title examination
cost and the premium incident to any title insurance policy to be issued to
Purchaser, except that Seller and Purchaser will each pay their own attorney’s
fees.

 

-6-



--------------------------------------------------------------------------------



 



C. At Closing, Purchaser shall reimburse to Seller all of Seller’s development
and constructions costs listed on Exhibit A attached hereto and made a part
hereof. Additionally, Purchaser will reimburse Seller for all future development
and construction costs that are associated with moving the contemplated
multifamily development project on the Land towards development (including the
general contractor’s fee and any overhead and supervision but excluding
maintenance and carrying costs) that Seller incurs between the Effective Date
and the Closing Date.
D. Possession of the Property will be delivered by Seller to Purchaser on the
Closing Date.
ARTICLE VII — APPORTIONMENTS
The following items shall be apportioned at Closing and as of the Closing Date:
A. All real property taxes, including the current installment for any assessment
(special, bond, or otherwise), based on the amount of such taxes for the year
during which the Closing occurs. In the event current year’s taxes are not
available at the time of Closing, such proration shall be based upon the amount
of such taxes for the previous year, and in the event there is a difference
between the current year’s taxes and the taxes for the previous year based upon
which the proration was effected, the amount of such taxes shall be reprorated
immediately upon demand being made therefor by one party upon the other. Seller
shall be entitled to receive all income in respect of the Property and shall be
obligated to pay all expenses in respect of the Property for all time periods
prior to and including the day prior to the Closing Date. Purchaser shall be
entitled to receive all such income and shall be obligated to pay all such
expenses for all time periods commencing with the Closing Date. In the event
that any income or any expense item relating to the period prior to the Closing
Date is received or appears after the Closing, such item(s) shall be adjusted
between the Seller and the Purchaser within ten (10) days after such is
discovered. This Section VII A shall survive the Closing of the transaction
contemplated herein, but only for a period of thirty (30) days after which all
prorations and adjustments shall be final as between Seller and Purchaser,
except for the agreement to reprorate property taxes in the event the proration
at Closing is based upon the previous year’s taxes.
ARTICLE VIII — EMINENT DOMAIN
A. If, prior to the Closing Date, all, or such a material portion of the Land as
would make it difficult or impossible for Purchaser to construct its proposed
development on the Land, is taken by condemnation or eminent domain or same is
pending, or Seller has been given notice of such an intended taking, so much of
the Deposit as is held by Escrow Agent shall be returned by Escrow Agent to
Purchaser, and upon such return this Agreement shall terminate and be null and
void and of no further force or effect and neither Purchaser nor Seller shall
have any further rights, duties, liabilities or obligations to the other
hereunder except for the Inspection Indemnity (hereinafter defined). If, prior
to the Closing Date, there shall be any condemnation or eminent domain
proceedings instituted or pending against less than such a material portion of
the Land as would make it difficult or impossible for Purchaser to construct
Purchaser’s proposed townhome development on the Land, the Closing shall take
place as provided herein without abatement of the Purchase Price, and there
shall be assigned to the Purchaser at the Closing, all interest of the Seller in
and to any condemnation awards which may be payable to the Seller on account of
such occurrence. Seller shall notify Purchaser in writing of any notice of
contemplated condemnation received by Seller prior to the Closing Date.

 

-7-



--------------------------------------------------------------------------------



 



ARTICLE IX — PURCHASER’S CONDITION PRECEDENT
Purchaser shall not be required to purchase the Property unless the following
condition precedent has been satisfied on or before the Closing Date:
A. Seller shall satisfy all requirements of the City of Sandy Springs (the
“City”), including without limitation the matters set forth in the letter from
the City to Seller dated March 1, 2011, so that the approximately 2.082 acre
stormwater detention pond located on the Property and described as Tract Two in
Exhibit B attached hereto (the “Detention Pond”) meets all of the requirements
of the City and any other governmental agency with authority over or
responsibility for the Detention Pond. If Seller fails to satisfy the condition
precedent set forth in this Section IX A on or before the Closing Date,
Purchaser may elect to (i) terminate this Agreement and receive a full refund of
the Deposit from Escrow Agent, and thereafter this Agreement shall be null and
void and of no further force or effect, and neither Purchaser nor Seller shall
have any further rights, duties, liabilities or obligations to the other by
reason hereof except for the Inspection Indemnity (defined in Section XIII A
below); or (ii) waive such objections and consummate the transaction
contemplated herein without reduction of the Purchase Price.
ARTICLE X — REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to Purchaser, to the best of Seller’s
knowledge, as follows:
A. Seller has the right, power and authority to enter into this Agreement and to
sell the Property in accordance with the terms hereof, and Seller has granted no
option or right of first refusal to any person or entity to purchase the
Property and has not entered into any other contract to sell the Property; and
B. There are no parties in possession of the Property or entitled to possession
thereof other than Seller.
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT NOTWITHSTANDING, IT IS
UNDERSTOOD AND AGREED THAT THE PROPERTY IS BEING SOLD AND CONVEYED HEREUNDER,
“AS IS, WHERE IS, AND WITH ALL FAULTS” WITH NO RIGHT OF SETOFF OR DEDUCTION TO
THE PURCHASE PRICE AND WITHOUT ANY REPRESENTATION OR WARRANTY BY SELLER EXCEPT
AS EXPRESSLY SET FORTH HEREIN. SELLER HAS NOT MADE AND IS NOT MAKING ANY EXPRESS
OR IMPLIED REPRESENTATIONS OR WARRANTIES WHATSOEVER

 

-8-



--------------------------------------------------------------------------------



 



WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION
OR WARRANTY REGARDING THE SUITABILITY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE
OR RELATING IN ANY WAY TO HAZARDOUS SUBSTANCES OR ANY ENVIRONMENTAL MATTERS,
SUITABILITY OF SOIL OR GEOLOGY, ABSENCE OF DEFECTS OR HAZARDOUS OR TOXIC
SUBSTANCES OR WASTE. PURCHASER ACKNOWLEDGES AND REPRESENTS THAT PURCHASER IS
ENTERING INTO THIS AGREEMENT WITHOUT RELYING UPON ANY SUCH STATEMENT,
REPRESENTATION OR WARRANTY MADE BY SELLER OR BY ANY AGENT OR ANY OTHER PERSON
AND BASED SOLELY UPON PURCHASER’S OWN INSPECTIONS AND INVESTIGATIONS OF THE
PROPERTY. PURCHASER, FOR PURCHASER AND ITS SUCCESSORS AND ASSIGNS, HEREBY
RELEASES SELLER FROM AND WAIVES ALL CLAIMS AND LIABILITY AGAINST SELLER IN
CONNECTION WITH OR ARISING OUT OF ANY PHYSICAL OR ENVIRONMENTAL CONDITION IN,
AT, ABOUT OR UNDER THE PROPERTY AND FURTHER RELEASES SELLER FROM AND WAIVES ALL
CLAIMS AND LIABILITY AGAINST SELLER ATTRIBUTABLE TO THE PHYSICAL AND
ENVIRONMENTAL CONDITION AND QUALITY OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE PRESENCE, DISCOVERY OR REMOVAL OF ANY HAZARDOUS WASTE, HAZARDOUS
OR TOXIC SUBSTANCES, AS THOSE TERMS ARE DEFINED BY THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, THE TOXIC SUBSTANCES
CONTROL ACT, AND THE RESOURCE CONSERVATION AND RECOVERY ACT, IN EACH CASE, AS
AMENDED, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME, OR ANY OTHER FEDERAL
OR STATE LAWS OR REGULATIONS RELATING TO ENVIRONMENTAL MATTERS IN, AT, ABOUT OR
UNDER THE PROPERTY. AS BETWEEN PURCHASER AND SELLER, PURCHASER ASSUMES
RESPONSIBILITY AND LIABILITY FOR ALL OBLIGATIONS ARISING SUBSEQUENT TO CLOSING
AND ATTRIBUTABLE TO ANY HAZARDOUS SUBSTANCES IN, AT, ABOUT OR UNDER THE
PROPERTY, AND AGREES TO INDEMNIFY SELLER FROM ANY LIABILITY RESULTING FROM THE
PRESENCE ON, OR RELEASE FROM, THE PROPERTY OF ANY HAZARDOUS WASTE OR HAZARDOUS
OR TOXIC SUBSTANCES ARISING SUBSEQUENT TO CLOSING AND OCCURRING DURING THE
PURCHASER’S OWNERSHIP OF THE PROPERTY. ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE AGREEMENTS OF PURCHASER SET FORTH IN THIS PARAGRAPH SHALL
SURVIVE THE CLOSING AND SHALL BE ENFORCEABLE AT ANY TIME.
As used herein, the words “to the best of Seller’s knowledge” or words of
similar import shall mean and refer to the actual and not constructive
knowledge, without investigation, of Charles S. Roberts, the President of
Roberts Realty Investors, Inc., the general partner of Roberts Properties
Residential, L.P., and not anything which he should have known but did not
actually know.
Anything contained in this Agreement to the contrary notwithstanding, the
representations and warranties of Seller contained in this Article X shall
survive the Closing for a period of six (6) months only and shall not be merged
in the Deed or in any of the other documents executed and delivered at Closing.
Purchaser must file any lawsuit respecting a violation or breach of any of
Seller’s warranties or representations contained in this Agreement within six
(6) months after the Closing Date, and in the event that Purchaser does not file
such a lawsuit within six (6) months after the Closing Date, Seller’s warranties
and representations, and Purchaser’s rights in respect thereto, shall be
terminated, null and void and of no further force or effect.

 

-9-



--------------------------------------------------------------------------------



 



ARTICLE XI — DEFAULT AND REMEDIES
A. In the event that the transaction contemplated herein is not closed and
consummated because of Purchaser’s failure or breach to perform its obligations
hereunder, as Seller’s sole remedy Escrow Agent shall pay the Deposit to Seller
as Seller’s liquidated damages, and not as a penalty, it being otherwise
difficult or impossible to determine Seller’s actual damages. Seller and
Purchaser acknowledge that it is impossible to estimate the actual damages
Seller would suffer from Purchaser’s breach of this Agreement, but that the
liquidated damages provided herein represent a reasonable pre-estimate of such
damages and Seller and Purchaser therefore intend to provide for liquidated
damages as herein specified, and that the agreed upon liquidated damages are not
punitive or penalties and are just, fair and reasonable, all in accordance with
O.C.G.A. §13-6-7. The foregoing sentence shall in no form or fashion affect
Seller’s rights and remedies against Purchaser in connection with the Inspection
Indemnity.
B. In the event that the transaction contemplated herein is not closed and
consummated because of Seller’s failure or breach to perform its obligations
hereunder, Purchaser shall have the right only (i) to terminate this Agreement
by giving notice thereof to Seller and Escrow Agent, and upon receipt of such
notice Escrow Agent shall return so much of the Deposit as is then held by
Escrow Agent to Purchaser and thereafter this Agreement shall terminate and be
null and void and of no further force or effect, and neither Seller nor
Purchaser shall have any further rights, duties, liabilities or obligations to
the other hereunder, or (ii) to sue Seller for specific performance of Seller’s
obligations under this Agreement; which remedies specified in (i) and (ii) shall
be in lieu of any other rights or remedies for Purchaser, including, without
limitation, any right or claim for damages; provided, however, in the event that
the remedy of specific performance is not available to Purchaser because Seller
has voluntarily conveyed or encumbered the Property after the date of this
Agreement, Purchaser shall have the right to sue Seller for the damages
occasioned thereby to Purchaser. If Purchaser consummates the transaction
contemplated in this Agreement it shall be conclusively deemed to have waived
any breach by Seller of any covenant, representation or warranty under this
Agreement (but not under any of the documents executed at Closing which shall
continue in accordance with their terms) which the Purchaser knew or should have
known existed prior to the Closing.
ARTICLE XII — NOTICES
A. Whenever any notice, demand, or request is required or permitted hereunder,
such notice, demand or request shall be in writing and shall be hand-delivered
in person or sent by FedEx or similar expedited overnight delivery service, all
charges prepaid, to the addresses set forth below:

 

-10-



--------------------------------------------------------------------------------



 



To Seller:
Roberts Properties Residential, L.P.
450 Northridge Parkway
Suite 300
Atlanta, Georgia 30350
Attention: Mr. Charles S. Roberts
With a copy to:
Sanford H. Zatcoff, Esq.
Holt Ney Zatcoff & Wasserman, LLP
100 Galleria Parkway
Suite 1800
Atlanta, Georgia 30339
To Purchaser:
Roberts Properties, Inc.
450 Northridge Parkway
Suite 302
Atlanta, Georgia 30350
Attention: Mr. Charles S. Roberts, President
With a copy to:
Scott A. Fisher, Esq.
Arnall Golden Gregory LLP
2800 One Atlantic Center
1201 West Peachtree Street
Atlanta, GA 30309-3450
To Escrow Agent:
First American Title Insurance Company
National Commercial Services
Six Concourse Parkway
Suite 2000
Atlanta, GA 30328
Attention: Mr. Terry Wilson
Any notice, demand, or request which shall be served upon any of the parties in
the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notice, demand or request is hand-delivered in
person, or (ii) on the day such notice, demand or request is deposited with
FedEx or similar overnight delivery service in accordance with the preceding
portion of this Article XII. Any party hereto shall have the right from time to
time

 

-11-



--------------------------------------------------------------------------------



 



to designate by written notice to the other such other person or persons and at
such other places in the United States as Purchaser or Seller desires written
notices, demands, or requests to be delivered or sent in accordance herewith;
provided, however, at no time shall either party be required to send more than
an original and two (2) copies of any such notice, demand or request required or
permitted hereunder. Notices from Seller may be executed and delivered by
Seller’s counsel.
ARTICLE XIII — ACCESS
A. Purchaser and its agents and representatives shall have the right to enter
upon the Property at any reasonable time prior to the Closing Date, for any
lawful purpose, including, without limitation, investigations, tests and
studies, and survey purposes; provided, however, Purchaser shall pay for all
such work performed on the Property and shall not permit the creation of any
lien in favor of any contractor, subcontractor, materialman, mechanic, surveyor,
architect or laborer, and Purchaser hereby expressly agrees to indemnify and
hold Seller harmless with respect thereto; and provided further, however, that
Purchaser hereby expressly agrees to indemnify and hold Seller harmless against
any claim, damage or injury to either persons or property arising out of
Purchaser’s or its agent’s, employees’ or representatives’ actions under this
Article XIII. Prior to entering upon the Land, Purchaser shall deliver to Seller
evidence that Purchaser has in effect a broad-form public liability insurance
policy having a minimum combined single-limit coverage of $1,000,000.00, and
that Purchaser has named Seller as an additional insured, and Purchaser shall
deliver to Seller a Certificate of Insurance to the foregoing effect, naming
Seller as an additional insured. The indemnification and hold harmless
provisions contained in this Article XIII are herein collectively referred to as
the “Inspection Indemnity”. This Article XIII shall survive the Closing of the
transaction contemplated herein or any other termination of this Agreement.
ARTICLE XIV — BROKERS
A. Purchaser and Seller hereby represent to each other that no real estate
broker or agent was involved in negotiating the transaction contemplated herein.
In the event any claim(s) for real estate commissions, fees or compensation
arise in connection with this Agreement and the transaction contemplated herein,
the party so incurring or causing such claim(s) shall indemnify, defend and hold
harmless the other party from any loss, claim or damage which the other party
suffers because of said claim(s). This Article XIV shall survive the Closing of
the transaction contemplated herein or any termination of this Agreement.
ARTICLE XV — MISCELLANEOUS
A. This Agreement constitutes the entire agreement between the parties hereto
and cannot be changed or modified other than by a written agreement executed by
both Purchaser and Seller.

 

-12-



--------------------------------------------------------------------------------



 



B. If Seller desires, Purchaser shall cooperate with Seller in Seller’s effort
to effect a tax-free exchange of the Property for other property of like kind
pursuant to Internal Revenue Code §1031, and the regulations promulgated
thereunder; provided, however, Seller shall bear all costs and expenses
associated with any such exchange.
C. Irrespective of the place of execution or performance, this Agreement shall
be governed by and construed in accordance with the laws of the State of
Georgia. This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted. If any words or phrases in this Agreement shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Agreement shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Agreement and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. All terms and words used in this
Agreement regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.
D. This Agreement may be executed in more than one counterpart, each of which
shall be deemed an original.
E. The captions of this Agreement are inserted for convenience or reference only
and do not define, describe or limit the scope or intent of this Agreement or
any of the terms hereof.
F. Time is of the essence of this Agreement and each term and provision hereof.
In the event that time for performance of any matter hereunder falls on a
Saturday, Sunday or legal holiday, the time for performance shall automatically
be extended to the next business day.
G. If any term, covenant or condition of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
terms, covenants and conditions to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant and condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.
H. All rights, powers and privileges conferred hereunder upon the parties unless
otherwise provided shall be cumulative and not restricted to those given by law.
I. No failure of any party to exercise any power given such party hereunder or
to insist upon strict compliance by any other party to its obligations
hereunder, and no custom or practice of the parties in variance with the terms
hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof.

 

-13-



--------------------------------------------------------------------------------



 



J. Purchaser shall have the right to waive any condition or contingency herein
in Purchaser’s favor and Seller shall have the right to waive any condition or
contingency herein in Seller’s favor.
K. Anything contained in this Agreement to the contrary notwithstanding, except
as specifically set forth in this Agreement to the contrary, the terms and
provisions of this Agreement shall not survive Closing and shall be merged into
the Deed.
L. Subject to the provisions of Section XV M hereof, the provisions of this
Agreement shall extend to, bind and inure to the benefit of the parties hereto
and their respective successors, assigns and the legal representatives of their
estates.
M. This Agreement may not be assigned by Purchaser without the prior written
consent of Seller; provided, however, that Purchaser may assign the Agreement to
a limited liability company or limited liability partnership created by
Purchaser to take title to the Property. No such assignment shall relieve
Purchaser from its obligations hereunder.
N. Seller reserves the right to accept back-up offers and enter into back-up
contracts respecting the Property in anticipation of Purchaser’s failure to
consummate the transaction contemplated herein.
ARTICLE XVI — OFFER AND ACCEPTANCE
This Agreement has been executed first by Seller and shall be deemed a
continuing offer by Seller to sell until 5:00 p.m. on June 30, 2011. If an
executed and unaltered acceptance hereof is not returned to Seller at the
address specified herein for notices to Seller, no later than 5:00 p.m. on
June 30, 2011, such offer to sell shall be deemed withdrawn.
[Executions begin on next page]

 

-14-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, sealed and delivered the day and year first above written.

            SELLER:

ROBERTS PROPERTIES RESIDENTIAL, L.P.,
a Georgia limited partnership
      By:   Roberts Realty Investors, Inc., a Georgia corporation, its general
partner              By:   /s/ Charles R. Elliott          Charles R. Elliott   
      Chief Financial Officer     

[Executions continued on next page]

 

-15-



--------------------------------------------------------------------------------



 



            PURCHASER:

ROBERTS PROPERTIES, INC., a Georgia corporation
      By:   /s/ Charles S. Roberts        Charles S. Roberts, President         
   

[Executions continued on next page]

 

-16-



--------------------------------------------------------------------------------



 



Escrow Agent joins in the execution of this Agreement for the purpose of
acknowledging the agreements set forth in this Agreement as to the holding of
the Deposit.

            ESCROW AGENT:

FIRST AMERICAN TITLE INSURANCE COMPANY
      By:           Name:           Title:        

 

-17-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
       
ARTICLE I — PROPERTY TO BE CONVEYED
    1  
 
       
ARTICLE II — PURCHASE PRICE
    1  
 
       
ARTICLE III — TITLE AND SURVEY
    4  
 
       
ARTICLE IV — ITEMS TO BE DELIVERED BY SELLER AT CLOSING
    5  
 
       
ARTICLE V — ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING
    6  
 
       
ARTICLE VI — TIME AND PLACE OF CLOSING AND CLOSING COSTS
    6  
 
       
ARTICLE VII — APPORTIONMENTS
    7  
 
       
ARTICLE VIII — EMINENT DOMAIN
    7  
 
       
ARTICLE IX — PURCHASER’S CONDITION PRECEDENT
    8  
 
       
ARTICLE X — REPRESENTATIONS AND WARRANTIES OF SELLER
    8  
 
       
ARTICLE XI — DEFAULT AND REMEDIES
    10  
 
       
ARTICLE XII — NOTICES
    10  
 
       
ARTICLE XIII — ACCESS
    12  
 
       
ARTICLE XIV — BROKERS
    12  
 
       
ARTICLE XV — MISCELLANEOUS
    12  
 
       
ARTICLE XVI — OFFER AND ACCEPTANCE
    14  
 
       

 

 



--------------------------------------------------------------------------------



 



SALES CONTRACT
By and Between
ROBERTS PROPERTIES RESIDENTIAL, L.P.,
a Georgia limited partnership,
as Seller,
and
ROBERTS PROPERTIES, INC,
a Georgia corporation
as Purchaser.
June 30, 2011
Property Located At:
Land Lots 25 and 26 of the 17th District, Fulton County, Georgia

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
NORTHRIDGE APARTMENTS
Development and Construction Costs Reimbursed to Seller

                          DEVELOPMENT COSTS   COST          
 
          2009    
Architectural Design — Smallwood Reynolds
  $ 20,301          
 
          2011    
Architectural Design — Geheber Lewis
  $ 19,146          
Hardscape Design
  $ 454          
Retaining Wall Design
  $ 750          
Civil Engineering Design
  $ 5,500          
Structural Engineering Design
  $ 3,345          
 
             
Total 2011
  $ 29,195          
 
        Total Development Costs   $ 49,496          
 
     

                          CONSTRUCTION COSTS   COST          
 
          2008    
Supervision
  $ 14,274          
Clearing & Grading
  $ 67,200          
Staking
  $ 6,416          
10% General Contractor’s Fee
  $ 8,789          
 
             
Total 2008
  $ 96,679          
 
          2009    
Construction Signage
  $ 1,980          
Surveying/Staking
  $ 181          
Perimeter Fencing
  $ 2,208          
10% General Contractor’s Fee
  $ 437          
 
             
Total 2009
  $ 4,806          
 
          2010    
Supervision — Phillips
  $ 32,652          
Construction Entrance
  $ 2,398          
Surveying/Staking
  $ 2,600          
Adverse Site Conditions (drill & crush rock)
  $ 19,696          
Grading (export toposil, fill dirt & crushed rock)
  $ 34,810          
Compaction Testing
  $ 655          
10% General Contractor’s Fee
  $ 9,281          
 
             
Total 2010
  $ 102,092          
 
          2011    
Supervision — Phillips
  $ 15,914          
Supervision — Stringfellow
  $ 29,791          
Grading
  $ 400          
10% General Contractor’s Fee
  $ 4,611          
 
             
Total 2011
  $ 50,716          
 
        Total Construction Costs   $ 254,293          
 
             
 
        Total Development and Construction Costs   $ 303,789          
 
      Total Development and Construction Costs per Unit   $ 1,381          
 
     

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LEGAL DESCRIPTION
(Page 1 of 3)
TRACT ONE:
ALL THAT TRACT of land in Land Lots 25 and 26 of the 17th District, and in Land
Lots 385 and 386 of the 18th District, Fulton County, Georgia, described as
follows:
BEGINNING at a 1/2-inch rebar set at the intersection of the north right-of-way
line of Northridge Parkway (right-of-way varies) with the west land lot line of
said Land Lot 385; running thence along said north right-of-way line of
Northridge Parkway, the following courses and distances: (1) North 80 degrees 24
minutes 01 second West 43.13 feet to a 1/2-inch rebar set, (2) South 09 degrees
35 minutes 59 seconds West 3.47 feet to a 1/2-inch rebar set, and (3) North 80
degrees 24 minutes 01 second West 34.91 feet to a 1/2-inch rebar set; thence,
leaving said right-of-way line, North 10 degrees 32 minutes 33 seconds East
33.22 feet to a 1/2-inch rebar set; thence North 21 degrees 22 minutes 22
seconds East 53.01 feet to a 1/2-inch rebar set; thence North 36 degrees 10
minutes 53 seconds East 92.75 feet to a 1/2-inch rebar set on the west land lot
line of said Land Lot 385; thence, along the west land lot line of said Land
Lots 385 and 386, North 00 degrees 51 minutes 16 seconds East 129.97 feet to a
1/2-inch rebar found; thence, continuing along the west land lot line of said
Land Lot 386, North 01 degree 03 minutes 25 seconds East 157.53 feet to a
1/2-inch rebar found; thence, leaving said land lot line, North 54 degrees 36
minutes 04 seconds East 137.20 feet to a 1/2-inch rebar found; thence North 63
degrees 58 minutes 01 second East 167.55 feet to a 1-inch crimp top pipe found;
thence South 69 degrees 59 minutes 21 seconds East 51.70 feet to a 1-inch open
top pipe found; thence South 01 degree 03 minutes 55 seconds West 70.23 feet to
a 3/8-inch rebar found; thence South 84 degrees 52 minutes 02 seconds East 47.85
feet to a 1-inch crimp top pipe found; thence South 84 degrees 26 minutes 50
seconds East 50.09 feet to a 1/2-inch rebar found; thence South 84 degrees 33
minutes 08 seconds East 149.94 feet to a 1/2-inch rebar found; thence South 84
degrees 01 minute 23 seconds East 99.82 feet to a 1/2-inch rebar found; thence
South 83 degrees 59 minutes 14 seconds East 149.73 feet to a 3/4-inch iron bar
found; thence South 84 degrees 08 minutes 47 seconds East 38.92 feet to a
1/2-inch rebar found; thence South 04 degrees 11 minutes 30 seconds West 474.05
feet to a 1/2-inch rebar found on the northwest right-of-way line of said
Northridge Parkway; thence along the northwest, north and northeast right-of-way
line of Northridge Parkway, the following courses and distances: (1) South 67
degrees 44 minutes 43 seconds West 38.41 feet to a point; (2) along the arc of a
curve to the right (which arc is subtended by a chord having a bearing and
distance of South 83 degrees 40 minutes 21 seconds West 427.27 feet and a radius
of 778.51 feet) 432.82 feet to a point, (3) North 80 degrees 24 minutes 01
second West 340.98 feet to a 1/2-inch rebar set, (4) North 09 degrees 35 minutes
39 seconds East 8.47 feet to a 1/2-inch rebar set, and (5) North 80 degrees 24
minutes 01 second West 21.45 feet to the POINT OF BEGINNING, said tract
containing approximately 10.930 acres, being designated “Tract One” on plat of
ALTA/ACSM Land Title Survey for Roberts Properties Residential, L.P., Roberts
Properties, Inc., SouthTrust Bank & Commonwealth Land Title Insurance Company,
prepared by Rochester & Associates, Inc., bearing the seal and certification of
James C. Jones, Georgia Registered Land Surveyor No. 2298, dated May 29, 2001,
last revised June 25, 2001.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LEGAL DESCRIPTION
(Page 2 of 3)
TRACT TWO:
ALL THAT TRACT of land in Land Lot 25 of the 17th District, Fulton County,
Georgia, described as follows:
BEGINNING at a 1/2-inch rebar found at the intersection of the south
right-of-way line of Northridge Parkway (right-of-way varies) with the land line
common to said Land Lot 25 and Land Lot 385 of the 18th District, Fulton County,
Georgia; thence, leaving said right-of-way line, running along said common land
lot line South 01 degree 27 minutes 16 seconds West 74.18 feet to a 1/2-inch
rebar found in the original centerline of a creek; thence, leaving said common
land lot line and following the original centerline of a creek, the following
courses and distances: (1) South 62 degrees 09 minutes 42 seconds West 43.30
feet to a 1/2-inch rebar found, (2) North 87 degrees 16 minutes 27 seconds West
34.86 feet to a 1/2-inch rebar found, and (3) North 44 degrees 17 minutes 08
seconds West 35.72 feet to a point in the centerline of an existing creek;
thence, along the centerline of said existing creek, the following courses and
distances: (1) North 80 degrees 51 minutes 23 seconds West 47.05 feet to a
point, (2) South 88 degrees 35 minutes 53 seconds West 37.47 feet to a point,
and (3) South 57 degrees 54 minutes 40 seconds West 53.53 feet to a point;
thence, leaving the centerline of said existing creek, South 80 degrees 23
minutes 31 seconds West 12.71 feet to a 1/2-inch rebar found; thence South 79
degrees 28 minutes 32 seconds West 334.34 feet to a 1-inch crimp top pipe found;
thence South 61 degrees 28 minutes 26 seconds West 31.29 feet to a 1-inch crimp
top pipe found; thence South 87 degrees 31 minutes 50 seconds West 234.54 feet
to a 1/4-inch rebar found; thence North 83 degrees 33 minutes 21 seconds West
52.12 feet to a 1/2-inch rebar found on the east right-of-way line of Roswell
Road (right-of-way varies); thence, along said east right-of-way line the
following courses and distances: (1) North 88 degrees 18 minutes 17 seconds East
20.03 feet to a 1/2-inch rebar found, (2) North 01 degree 29 minutes 36 seconds
West 150.09 feet to a 1/2-inch rebar set, and (3) South 86 degrees 14 minutes 49
seconds West 20.16 feet to a 1/2-inch rebar found on the southeast right-of-way
line of said Northridge Parkway; thence, along the southeast, south and
southwest right-of-way line of Northridge Parkway, the following courses and
distances: (1) along the arc of a curve to the right (which arc is subtended by
a chord having a bearing and distance of North 78 degrees 48 minutes 16 seconds
East 102.26 feet and a radius of 137.91 feet) 104.76 feet to a point, (2) South
78 degrees 46 minutes 37 seconds East 279.89 feet to a point, (3) along the arc
of a curve to the left (which arc is subtended by a chord having a bearing and
distance of North 87 degrees 48 minutes 56 seconds East 119.46 feet and a radius
of 257.60 feet)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LEGAL DESCRIPTION
(Page 3 of 3)
120.56 feet to a point, (4) North 74 degrees 24 minutes 29 seconds East 202.55
feet to a point, (5) along the arc of a curve to the right (which arc is
subtended by a chord having a bearing and distance of North 87 degrees 00
minutes 14 seconds East 141.66 feet and a radius of 324.80 feet) 142.81 feet to
a point, and (6) South 80 degrees 24 minutes 01 second East 58.06 feet to the
POINT OF BEGINNING, said tract containing approximately 2.082 acres, being
designated “Tract Two” on plat of ALTA/ACSM Land Title Survey for Roberts
Properties Residential, L.P., Roberts Properties, Inc., SouthTrust Bank &
Commonwealth Land Title Insurance Company, prepared by Rochester & Associates,
Inc., bearing the seal and certification of James C. Jones, Georgia Registered
Land Surveyor No. 2298, dated May 29, 2001, last revised June 25, 2001.
TOGETHER WITH, a non-exclusive right, title and interest in and to the easements
appurtenant to the above described Tracts created pursuant to that certain:
(i) Amended and Restated Declaration of Reciprocal Easements among MLH Income
Realty Partnership III, a New York limited partnership, Northridge 400
Associates, a Georgia general partnership, NationsBank of Georgia, N.A.,
formerly known as The Citizens and Southern National Bank, and Roberts
Properties Highland Park, L.P., a Georgia limited partnership, dated as of
August 12, 1994, filed August 19, 1994, recorded in Deed Book 18640, page 98,
Fulton County, Georgia records;
(ii) Grant of Drainage Easement by and between Roberts Properties, Inc., a
Georgia corporation, and Northridge Atlanta, Inc., a Delaware corporation, dated
February 23, 2001, filed March 2, 2001, recorded in Deed Book 30028, page 362,
aforesaid records (the “Drainage Easement”); and
(iii) Declaration of Easements by Roberts Properties Residential, L.P., a
Georgia limited partnership, dated June 28, 2001, filed June 29, 2001, recorded
in Deed Book 30621, page 508, aforesaid records.

 

 